Citation Nr: 9905030	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of April 1997 from the Jackson, Mississippi, 
Regional Office (RO).  The veteran resides within the 
jurisdiction of the Nashville, Tennessee, RO.


FINDING OF FACT

There is no competent medical evidence of record which 
establishes a nexus between the veteran's left shoulder 
disability, currently diagnosed as arthritis, and his 
military service, directly, presumptively, or by aggravation.   


CONCLUSION OF LAW

The claim for service connection for a left shoulder 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is "a plausible claim, one 
that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Brown, 1 Vet. App. at 81.  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may be granted for arthritis if 
it is manifested to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

With regard to a disability existing prior to entry into 
active duty, the appellant is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed before service will rebut the presumption.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153  (West 1991); 38 
C.F.R. § 3.306 (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) a lack of clear and 
unmistakable evidence to rebut the presumption of aggravation 
which may include evidence showing that the increase in 
severity was due to the natural progress of the disability. 
38 C.F.R. § 3.306(b) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b) (1998).

The evidence of record demonstrates that the veteran served 
on active duty from June 1945 to December 1946.  The 
veteran's induction examination of June 1945 has been 
associated with the claims folder.  The report of this 
examination indicates that as to musculoskeletal defects, 
that there was a history of left shoulder injury, with no 
deformity and which was considered as non-disqualifying.  
There was not defect reported.  The October 1946 separation 
examination showed no pertinent abnormality. 

A VA medical examination was conducted in December 1995.  At 
that time the veteran stated that with the exception of 
hypertension, that he did not have any serious illness, 
disease or injury that was diagnosed or treated while in 
service.  The veteran reported arthritis, which had been 
diagnosed in 1975.  He complained of stiffness in the morning 
in several joints, including the left shoulder. 

The examination showed 90 degrees abduction of the shoulders.  
External rotation of the left shoulder was to 80 degrees and 
the right shoulder to 85 degrees.  Two plus crepitus to 
palpation was shown in the left shoulder.  There was no 
tenderness. The veteran was diagnosed with osteoarthritis, 
rule out seronegative rheumatoid arthritis.  The examiner 
also opined that in view of the fact that the veteran had no 
serious injury or illness in the military, and that his 
arthritis was not diagnosed until 1975, that this disorder 
was not related to his period of active duty service.

A December 1996 letter from a private physician, a Dr. S. 
Portis, M.D., has been associated with the claims folder.  
Dr. Portis indicated that the veteran had dislocated his left 
shoulder prior to entering active duty.   He had some 
problems with this shoulder since leaving the service in 
1945.  Dr. Portis stated that he first treated the veteran in 
April 1989 for bicipital tendonitis for the left shoulder.  
Dr. Portis stated that the veteran had since developed 
arthritis of the left shoulder (that was injured a number of 
years ago). 

The veteran has submitted a sworn affidavit, dated in March 
1997, from a retired nurse.  The affidavit indicates that the 
individual was the nurse and assistant to the veteran's 
treating physician from 1940 until the doctor's death in 
1967.  She indicated that the doctor's records were believed 
to be no longer available.  She stated that she had known the 
veteran since he was a child and that the doctor saw the 
veteran shortly after his return from active duty for regular 
treatments for his shoulder.  She stated that she remembered 
on occasion in particular because it was the first time that 
she had seen anyone with a dislocated shoulder.  

The veteran provided sworn testimony at a hearing at the RO 
in December 1998.  The veteran testified that the left 
shoulder was originally injured prior to entering active duty 
service.  The veteran stated that his pre-existing left 
shoulder injury was aggravated by his period of active duty 
service.  The veteran specifically testified that he 
originally injured his shoulder while playing football in 
high school.  He stated that he cracked a bone in his 
shoulder and that it was dislocated.  He testified the rigors 
of military service aggravated this left shoulder.  He stated 
that while in service that he never went on sick call due to 
his shoulder.  

To summarize, the Board has considered the veteran's 
statements and testimony, which are considered to be 
competent regarding the description of an incident or 
symptoms of a disability.  However, when the determinative 
issue involves a question of diagnosis or medical causation 
or diagnosis only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise, or is it 
contended otherwise.  

The service entrance examination notes a history of a left 
shoulder injury, which the veteran during his hearing stated 
it was due to a high school football injury.  However no 
defects were noted at the time of the examination.  He 
further indicated that he did not seek treatment for a left 
shoulder disability during service.  This is confirmed by the 
service medical records.  Additionally, at the time of the 
separation examination no abnormality of the left shoulder 
was shown.  

The current medical evidence of record indicates that the 
veteran had been treated for tendonitis in the left shoulder 
in 1989 and currently had arthritis, which was initially, 
shown many years after service.  The VA examiner in 1995 
rendered an opinion that the arthritis was unrelated to 
service.  The veteran has submitted an affidavit from a 
nurse, a medical professional, who indicated that the veteran 
received regular treatments for his left shoulder shortly 
after his return from the service.  However, this nurse did 
not relate any left shoulder problems, either past or 
present, to the veteran's period of active duty.  Dr. Portis, 
likewise, did not relate any current left shoulder disorder 
to the veteran's period of active duty.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between the current left shoulder 
disability and active duty, directly, presumptively, or by 
aggravation.  Accordingly the veteran's claim is not well 
grounded and is, therefore, denied. 

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for a left shoulder 
disability.  Moreover, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if obtained, might make the claims well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.


ORDER

The claim for service connection for the residuals of a left 
shoulder disability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

